     Case 2:19-cv-00186-TLN-CKD Document 43 Filed 05/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMUEL J. LAVIGNE,                                No. 2:19-CV-0186-TLN-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    STEPHEN JOHNSON, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action. The

18   settlement conference is scheduled for June 30, 2020, at 10:00 a.m. in Courtroom 10, 13th Floor,

19   Sacramento, California, before the undersigned. The Court has already received the confidential

20   settlement conference statements from defendants. Plaintiff shall submit his confidential

21   settlement conference statement directly to chambers within 14 days of the date of this order.

22   Unless otherwise notified by the Court, counsel shall be accompanied by a person able to dispose

23   of the case or be fully authorized to settle the matter on any terms. See Local Rule 270(f)(1). In

24   the event the current Eastern District Order precluding public access to the District Court remains

25   in effect as of the June 30 settlement conference date, the Court will issue a further Order in this

26   matter confirming arrangements for electronic appearances at the conference.

27   ///

28   ///
                                                        1
     Case 2:19-cv-00186-TLN-CKD Document 43 Filed 05/21/20 Page 2 of 2

 1                IT IS SO ORDERED.

 2

 3   Dated: May 21, 2020
                                               ____________________________________
 4                                             DENNIS M. COTA
 5                                             UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
